Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 1 of 36 PageID: 1



James E. Cecchi                                    Samuel H. Rudman
Lindsey H. Taylor                                  ROBBINS GELLER RUDMAN
CARELLA, BYRNE, CECCHI                               & DOWD LLP
OLSTEIN, BRODY & AGNELLO                           58 South Service Road, Suite 200
5 Becker Farm Road                                 Melville, NY 11747
Roseland, New Jersey 07068                         (631) 367-7100
(973) 994-1700
                                                   Paul J. Geller
Christopher A. Seeger                              Stuart A. Davidson
Stephen A. Weiss                                   ROBBINS GELLER RUDMAN
SEEGER WEISS                                         & DOWD LLP
55 Challenger Road, 6th Floor                      120 East Palmetto Park Road, Suite 500
Ridgefield Park, New Jersey 07660                  Boca Raton, Florida 33432
(973) 639-9100                                     (561) 750-3000

Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 TRUHAVEN ENTERPRISES, INC. d/b/a                 Civil Action No.
 FIORINO RISTORANTE, on behalf of itself
 and all others similarly situated,

                          Plaintiff,
                                                             COMPLAINT and
      v.                                                  DEMAND FOR JURY TRIAL
 CHUBB LTD, and INDEMNITY
 INSURANCE COMPANY OF NORTH
 AMERICA

                          Defendants.


       Plaintiff Truhaven Enterprises, Inc. d/b/a Fiorino Ristorante (“Plaintiff”), by way of

Complaint against Defendants Chubb Ltd. and Indemnity Insurance Company of North America

(together “Defendants” or “Chubb”), alleges as follows:

                                        INTRODUCTION

       1.      On March 11, 2020 World Health Organization Director General Tedros Adhanom

Ghebreyesus declared the COVID-19 outbreak a worldwide pandemic: “WHO has been assessing
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 2 of 36 PageID: 2



this outbreak around the clock and we are deeply concerned both by the alarming levels of spread

and severity, and by the alarming levels of inaction. We have therefore made the assessment that

COVID-19 can be characterized as a pandemic.”1

       2.      On March 16, 2020, the Centers for Disease Control and Prevention, and members

of the national Coronavirus Task Force issued to the American public guidance, styled as “30 Days

to Slow the Spread” for stopping the spread of COVID-19. This guidance advised individuals to

adopt far-reaching social distancing measures, such as working from home, avoiding shopping

trips and gatherings of more than 10 people, and staying away from bars, restaurants, and food

courts.2

       3.      Following this advice for individuals to adopt far-reaching social distancing

measures, many state government administrations across the nation recognized the need to take

steps to protect the health and safety of their residents from the human to human and surface to

human spread of COVID-19. As a result, many governmental entities entered civil authority orders

suspending or severely curtailing business operations of non-essential businesses that interact with

the public and provide gathering places for the individuals. Currently, almost all states within

the United States have issued some sort of “stay-at-home” order and ordered private non-essential

business operations to close.

       4.      The result of these far-reaching restrictions and prohibitions has been catastrophic

for most non-essential businesses, especially restaurants and other foodservice businesses, as well

as retail establishments, entertainment venues, and other small, medium, and large businesses who



1
        See    https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
at-the- media-briefing-on-COVID-19 11-march-2020
2
       https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf

                                                 2
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 3 of 36 PageID: 3



have been forced to close, furlough employees, and endure a sudden shutdown of cash flow that

threatens their survival.

       5.      Most businesses insure against such catastrophic events like the current unforeseen

COVID-19 pandemic through all-risk commercial property insurance policies. These policies

promise to indemnify the policyholder for actual business losses incurred when business

operations are involuntarily suspended, interrupted, curtailed, when access to the premises is

prohibited because of direct physical loss or damage to the property, or by a civil authority order

that restricts or prohibits access to the property. This coverage is commonly known as “business

interruption coverage” and is standard in most all-risk commercial property insurance policies.

       6.      Defendants, and most insurance companies who have issued all- risk commercial

property insurance policies with business interruption coverage, are denying the obligation to pay

for business income losses and other covered expenses incurred by policyholders for the physical

loss and damage to the insured property from measures put in place by the civil authorities to stop

the spread of COVID-19 among the population. This action seeks a declaratory judgment that

affirms that the COVID-19 pandemic and the corresponding response by civil authorities to stop

the spread of the outbreak triggers coverage, has caused physical property loss and damage to the

insured property, provides coverage for future civil authority orders that result in future

suspensions or curtailments of business operations, and finds that Defendants are liable for the

losses suffered by policyholders.

       7.      In addition, this action brings a claim against Defendants for their breach of their

contractual obligation under common all-risk commercial property insurance policies to indemnify

Plaintiffs and others similarly situated for business losses and extra expenses, and related losses




                                                3
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 4 of 36 PageID: 4



resulting from actions taken by civil authorities to stop the human to human and surface to human

spread of the COVID-19 outbreak.

        8.      Plaintiffs bring this action on behalf of a proposed class of policyholders who paid

premiums in exchange for an all-risk commercial property insurance policy that included lost

business income and extra expense coverage.

                                  JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) in that

this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of interest

and costs, and at least one member of the putative class is a citizen of a different State than that of

one of the Defendants.

        10.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) in that Defendants

do business in this District and thus reside in this District, in accordance with 28 U.S.C. §1391(c).

                                              PARTIES

        11.     Plaintiff Truhaven Enterprises, Inc. d/b/a Fiorino Ristorante is a New Jersey

corporation with its principal place of business in Summit, New Jersey. Fiorino Ristorante is a

dine-in restaurant in Summit, New Jersey whose success depends on patrons being able to consume

the products offered at the restaurant in that facility.

        12.     Defendant Chubb Ltd is a Swiss corporation with its principal place of business in

Zurich, Switzerland. It owns subsidiaries, directly and indirectly, that issue, among other things,

property insurance.

        13.     Defendant Indemnity Insurance Company of North America is a Pennsylvania

corporation with its principal place of business in Philadelphia, Pennsylvania.            Defendant




                                                   4
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 5 of 36 PageID: 5



Indemnity Insurance Company of North America is a subsidiary of Chubb Ltd. (together “Chubb”)

and is duly qualified and licensed to issue insurance in the State of New Jersey.

       14.      Chubb issued to Plaintiff Policy No. MCRD38180216 for the policy period

between September 15, 2019 and September 15, 2020 (the “Policy”).

       15.      Plaintiff has paid the policy premiums to Chubb specifically to provide coverages

for coverage of lost business income and extra expenses in the event of an involuntary business

interruption.

                                  FACTUAL BACKGROUND
A.     The Global COVID-19 Pandemic

       16.      Viruses of the family Coronaviridae, such as Middle East respiratory syndrome

(MERS) coronavirus (MERS-CoV) and severe acute respiratory syndrome (SARS) coronavirus

(SARS-CoV), have been responsible for the loss of human life since at least 2002 and were

identified in several animal hosts.3

       17.      In December 2019, an initial cluster of nine patients with an unknown cause of viral

pneumonia was found to be linked to the Huanan seafood market in Wuhan, China, where many

non-aquatic animals such as birds were also on sale. However, one of the patients never visited

the market, though he had stayed in a hotel nearby before the onset of the illness.4


3
       See https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-
of-2019-nCoV-Lancet-1-29-2020.pdf (There are four genera of CoVs: (I) α-coronavirus
(alphaCoV), (II) β-coronavirus (betaCoV) probably present in bats and rodents, while (III) δ-
coronavirus (deltaCoV), and (IV) γ-coronavirus (gammaCoV) probably represent avian species)
4
        See https://www.mdpi.com/1660-4601/17/8/2690 (As a typical RNA virus, the average
evolutionary rate for coronaviruses is roughly 10–nucleotide substitutions per site per year, with
mutations arising during every replication cycle. This finding suggests that 2019-nCoV originated
from one source within a short period and was detected rapidly. However, as the virus transmits
to more individuals, constant surveillance of mutations arising is needed.) See Lu R, Zhao X, Li J,
et al. Genomic characterisation and epidemiology of 2019 novel coronavirus: implications for
virus origins and receptor binding. Lancet (London, England). 2020 Feb;395(10224):565-574.

                                                 5
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 6 of 36 PageID: 6



       18.     By January 2020, genetic sequencing from patient samples was conducted to

identify a novel virus, SARS-CoV-2, as the causative agent for the pneumonia cluster.5 SARS-

CoV-2 is an RNA virus, with a crown-like appearance under an electron microscope because of

glycoprotein spikes on its envelope. Among the functions of the structural proteins, the envelope

has a crucial role in virus pathogenicity as it promotes viral assembly and release.6

       19.     The first confirmed case of the virus outside China was diagnosed on January 13,

2020 in Bangkok, Thailand with the number of cases exceedingly increasing worldwide. On

January 30, 2020, the World Health Organization (WHO) declared the SARS-COv-2 outbreak

constituted a public health emergency of international concern, and by February 11, 2020, the virus

was named “COVID-19” by the WHO Director-General.7 As of April 15, 2020, the WHO reports

a confirmed 1.9 million cases of COVID-19 globally and over 123,000 deaths, with the United

States dealing with more than 578,000 confirmed cases and 23,000 deaths - more than any other

country.8

       20.     The clinical features of COVID-19 vary from asymptomatic forms to fatal

conditions of severe respiratory failure that requires ventilation and support in an intensive care



DOI: 10.1016/s0140-6736(20)30251-8. (This finding suggests either possible droplet transmission
or that the patient was infected by a currently unknown source. Evidence of clusters of infected
family members and medical workers has now confirmed the presence of human-to-human
transmission.)
5
       https://www.mdpi.com/1660-4601/17/8/2690
6
        See     https://www.mdpi.com/1660-4601/17/8/2690 (To address the pathogenetic
mechanisms of SARS-CoV-2, its viral structure and genome must be considered. Coronaviruses
are enveloped positive strand RNA viruses with the largest known RNA genomes—30–32 kb—
with a 50 -cap structure and 30 -poly-A tail.)
7
       https://www.mdpi.com/1660-4601/17/8/2690
8
       https://covid19.who.int/

                                                 6
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 7 of 36 PageID: 7



unit (ICU). Pneumonia has been the most frequent severe manifestation of COVID-19, with

symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging.9 There are no

specific treatments recommended for COVID-19, and no vaccine is currently available; so

understanding the complexities of COVID-19 is ongoing.10

       21.        It has now been discovered by scientists that COVID-19 has several modes of

transmission. Pursuant to a “Situation Report” released by the WHO, the virus can be transmitted

through      symptomatic    transmission,   pre-symptomatic   transmission,   or   asymptomatic

transmission.11     Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual. Data from published studies provide evidence that COVID-19 is primarily transmitted

from symptomatic people to others who are in close contact through respiratory droplets, by direct

contact with infected persons, or by contact with contaminated objects and surfaces.12


9
        See https://www.mdpi.com/1660-4601/17/8/2690 (Asymptomatic infections have also
been described, but their frequency is unknown...Other, less common symptoms have included
headaches, sore throat, and rhinorrhea. Along with respiratory symptoms, gastrointestinal
symptoms (e.g., nausea and diarrhea) have also been reported, and in some patients they may be
the presenting complaint.)
10
        See https://www.mdpi.com/1660-4601/17/8/2690 (The treatment is symptomatic, and
oxygen therapy represents the major treatment intervention for patients with severe infection.
Mechanical ventilation may be necessary in cases of respiratory failure refractory to oxygen
therapy, whereas hemodynamic support is essential for managing septic shock [37]. Different
strategies can be used depending on the severity of the patient and local epidemiology [38,39].
Home management is appropriate for asymptomatic or paucisintomatic patients. They need a daily
assessment of body temperature, blood pressure, oxygen saturation and respiratory symptoms for
about 14 days. Management of such patients should focus on prevention of transmission to others
and monitoring for clinical status with prompt hospitalization if needed.)
11
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
12
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (Data from clinical and virologic studies that have
collected repeated biological samples from confirmed patients provide evidence that shedding of

                                                7
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 8 of 36 PageID: 8



       22.     The incubation period for COVID-19, which is the time between exposure to the

virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14

days.13 During this period, also known as the “presymptomatic” period, some infected persons can

be contagious. For that reason, transmission from a pre-symptomatic case can occur before

symptom onset. Presymptomatic transmission still requires the virus to be spread through

infectious droplets or touching contaminated surfaces.14

       23.     An individual who does not develop symptoms, an asymptomatic case of COVID-

19, can still transmit the virus to another. Though there are few documented cases reported, it does

not exclude the possibility that it has or may occur.15

       24.     Not only is COVID-19 transmitted via human-to-human, but the WHO and

scientific studies have confirmed that the virus can live on contaminated objects or surfaces.

According to a study by scientists documented in The New England Journal of Medicine, COVID-

19 was detectable in aerosols for up to three hours, up to four hours on copper, up to 24 hours on




the COVID-19 virus is highest in upper respiratory tract (nose and throat) early in the course of
the disease. That is, within the first 3 days from onset of symptoms. Preliminary data suggests
that people may be more contagious around the time of symptom onset as compared to later on
in the disease.)
13
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
14
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (In a small number of case reports and studies, pre-
symptomatic transmission has been documented through contact tracing efforts and enhanced
investigation of clusters of confirmed cases. This is supported by data suggesting that some people
can test positive for COVID-19 from 1-3 days before they develop symptoms. Thus, it is possible
that people infected with COVID-19 could transmit the virus before significant symptoms
develop.)
15
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2

                                                  8
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 9 of 36 PageID: 9



cardboard, and up to two to three days on plastic and stainless steel.16 All of these materials are

used in the preparation and service of food by restaurants. The results of the study suggest that

individuals could get COVID-19 through indirect contact with surfaces or objects used by an

infected person, whether they were symptomatic.

        25.     Another scientific study documented in the Journal of Hospital Infection found that

human coronaviruses, such as SARS-CoV and MERS-CoV can remain infectious on inanimate

surfaces at room temperature for up to nine days.17 At a temperature of 30 degrees Celsius or more,

the duration of persistence is shorter. Contamination of frequently touched surfaces is, therefore,

a potential source of viral transmission.18 Though this study was not conclusive on COVID-19

itself, scientists are still grappling to understand this implication.

        26.     On March 27, 2020, the Centers for Disease Control and Prevention (“CDC”)

released a report entitled “Public Health Responses to COVID-19 Outbreaks on Cruise Ships -




16
    See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces;
See        https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-
causing-covid-19-implications-for-ipc-precaution-recommendations (In the context of COVID-
19, airborne transmission may be possible in specific circumstances and settings in which
procedures or support treatments that generate aerosols are performed; i.e., endotracheal
intubation, bronchoscopy, open suctioning, administration of nebulized treatment, manual
ventilation before intubation, turning the patient to the prone position, disconnecting the patient
from the ventilator, non-invasive positive-pressure ventilation, tracheostomy, and
cardiopulmonary resuscitation.)
17
         See       https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3
18
            See           https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3 (Although the viral load of coronaviruses on inanimate surfaces is not
known during an outbreak situation it seem plausible to reduce the viral load on surfaces by
disinfection, especially of frequently touched surfaces in the immediate patient surrounding where
the highest viral load can be expected. The WHO recommends “to ensure that environmental
cleaning and disinfection procedures are followed consistently and correctly.”)

                                                    9
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 10 of 36 PageID: 10



Worldwide, February - March 2020.”19 The report detailed that during this time frame, COVID-

19 outbreaks associated with three different cruise ship voyages caused over 800 confirmed cases

and 10 deaths.20 Of the individuals tested, a high proportion were found to be asymptomatic,

which may explain the high rates on cruise ships. What is interesting about this study though, is

that COVID-19 was identified on a variety of surfaces in cabins of both symptomatic and

asymptomatic infected passengers up to 17 days after cabins were vacated on the Diamond

Princess cruise line, but before disinfection procedures had been conducted.21 The CDC notes that

more studies are required to understand the perpetuation of transmission, but what is clear is the




19
       https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
20
         See     https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(During February 7–23, 2020, the largest cluster of COVID-19 cases outside mainland China
occurred on the Diamond Princess cruise ship, which was quarantined in the port of Yokohama,
Japan, on February 3 (3). On March 6, cases of COVID-19 were identified in persons on the Grand
Princess cruise ship off the coast of California; that ship was subsequently quarantined. By March
17, confirmed cases of COVID-19 had been associated with at least 25 additional cruise ship
voyages. On February 21, CDC recommended avoiding travel on cruise ships in Southeast Asia;
on March 8, this recommendation was broadened to include deferring all cruise ship travel
worldwide for those with underlying health conditions and for persons aged ≥65 years. On March
13, the Cruise Lines International Association announced a 30-day voluntary suspension of cruise
operations in the United States. CDC issued a level 3 travel warning on March 17, recommending
that all cruise travel be deferred worldwide.)
21
        See    https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(Cruise ships are often settings for outbreaks of infectious diseases because of their closed
environment, contact between travelers from many countries, and crew transfers between ships.
On the Diamond Princess, transmission largely occurred among passengers before quarantine was
implemented, whereas crew infections peaked after quarantine/ On the Grand Princess, crew
members were likely infected on voyage A and then transmitted SARS-CoV-2 to passengers on
voyage B. The results of testing of passengers and crew on board the Diamond Princess
demonstrated a high proportion (46.5%) of asymptomatic infections at the time of testing.
Available statistical models of the Diamond Princess outbreak suggest that 17.9% of infected
persons never developed symptoms. A high proportion of asymptomatic infections could partially
explain the high attack rate among cruise ship passengers and crew...Although these data cannot
be used to determine whether transmission occurred from contaminated surfaces, further study of
fomite transmission of SARS-CoV-2 aboard cruise ships is warranted.)

                                               10
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 11 of 36 PageID: 11



uncertainty around COVID-19 and its implications for the lawful and safe functioning of a variety

of businesses, most significantly, food service businesses

       27.     Without a vaccine to protect against COVID-19, effective control of the outbreak

relies on measures designed to reduce human to human and surface to human exposure. Recent

information on the CDC’s website provides that COVID-19 spreads when people are within six feet

of each other or when a person comes in contact with a surface or object that has the virus on it.22

Various other sources state that close contact with a person with the virus or surfaces where the

virus is found can transmit the virus.23

       28.     The secondary exposure of the surface to humans is particularly acute in places

where the public gathers typically to socialize, eat, drink, shop, be entertained, and go for

recreation. This is why the CDC recommends that in viral outbreaks individuals who are infected

stay at home and those who are not sick engage in preventive measures such as constant hand

washing and avoiding activities that would bring them into close proximity of people with the virus

or surfaces where the virus may reside. However, because these recommendations have proven

ineffective to minimize the spread of COVID-19, containment efforts have led to civil authorities

issuing orders closing non-essential business establishments, including restaurants, bars, hotels,

theaters, personal care salons, gyms, and schools, and mandating social distancing among the

population. This has caused the cancelation of sporting events, parades, and concerts, the closure of


22
       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID-
spreads.html
 23
        Persistence of coronaviruses on inanimate surfaces and their inactivation with biocidal
 agents, Vol. 104, Kemp., G., et al., Journal of Hospital Infection, No. 3, March 2020, pages 246-
 251 (remains infectious from 2 hours to 28 days depending on conditions); see also
 https://www.ucsf.edu/news/2020/02/416671/how-new-coronavirus-spreads-and-progresses-and-
 why-one-test-may-not-be-enough (doorknobs and table tops can contain the virus);
 https://www.nytimes.com/2020/03/02/health/coronavirus-how-it-spreads.html (virus can remain
 on metal, glass and plastic for several days).

                                                 11
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 12 of 36 PageID: 12



amusement parks, and substantial travel restrictions. In addition, to conserve medical supplies,

orders have been issued prohibiting the performance of non-urgent or non-emergency elective

procedures and surgeries, forcing the suspension of operations at many medical, surgical,

therapeutic, and dental practices.

       29.     New Jersey was among the first states to declare a state of emergency, with Gov.

Phil Murphy declaring a state of emergency and a public health emergency on March 9, 2020. The

declaration allowed the State to direct state resources to affected communities, and prohibited

excessive price increases on goods and services. On March 16, 2020, Gov. Murphy, in conjunction

with New York Governor Andrew Cuomo and Connecticut Governor Ned Lamont, ordered that

as of 8 p.m. that evening, all gyms, movie theaters, bars, and casinos were to be closed. Restaurants

were limited to take-out and delivery orders only (the “Closure Order”). Separately, Gov. Murphy

ordered all schools to close.24 On March 21, 2020, Gov. Murphy issued a “stay at home” order,

ordering New Jersey residents to stay at home except for necessary travel and mandated that all

non-essential businesses close until further notice.

       30.     Since that time, Plaintiff, as well as all other restaurants in New Jersey, have been

unable to operate in the ordinary course of business.

B.     Defendants’ Standard Uniform All-Risk Commercial Property Insurance Policies

       31.     Chubb’s insurance policies issued to Plaintiff and the Class Members are “all risk”

commercial property policies that cover loss or damage to the covered premises resulting from all

risks other than those expressly excluded.




24
        https://www.nj.com/coronavirus/2020/04/murphy-has-issued-24-executive-orders-to-
help-slow-coronavirus-outbreak-in-nj-heres-the-timeline.html

                                                 12
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 13 of 36 PageID: 13



        32.    Plaintiff and Class Members do not participate in the drafting or negotiating of their

policies with Chubb.

        33.    Plaintiff’s Policy, as well as the policies of other Class Members, include standard

forms used by Chubb for all insureds having applicable coverage. The form policies are used by

Chubb subsidiaries Indemnity Insurance of North America, Bankers Standard Insurance Company,

Ace American Insurance Company, Ace Property and Casualty Company, Insurance Company of

North America, Pacific Employers Insurance Company, Ace Fire Underwriters Insurance

Company, and Westchester Fire Insurance Company.

C.      Plaintiff’s Factual Allegations

        34.    Among the coverages provided by the Policy was business interruption insurance,

which, generally, would indemnify Plaintiff for lost income and profits if its business was shut

down.

        35.    The Business Income (And Extra Expense) Coverage Form, Commercial Property

form CP 00 30 10 12 in the Policy provided coverage for Plaintiff as follows:

        We will pay for the actual loss of Business Income you sustain due to the necessary
        “suspension” of your “operations” during the “period of restoration”. The
        “suspension” must be caused by direct physical loss of or damage to property at
        premises which are described in the Declarations and for which a Business Income
        Limit Of Insurance is shown in the Declarations. The loss or damage must be
        caused by or result from a Covered Cause of Loss. With respect to loss of or damage
        to personal property in the open or personal property in a vehicle, the described
        premises include the area within 100 feet of such premises.

        36.    In the same form, the Policy provided the following additional coverage for

Plaintiff:

        5.     Additional Coverages

        a.     Civil Authority




                                                13
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 14 of 36 PageID: 14



      In this Additional Coverage, Civil Authority, the described premises are premises
      to which this Coverage Form applies, as shown in the Declarations. When a
      Covered Cause of Loss causes damage to property other than property at the
      described premises, we will pay for the actual loss of Business Income you sustain
      and necessary Extra Expense caused by action of civil authority that prohibits
      access to the described premises, provided that both of the following apply:

      (1)     Access to the area immediately surrounding the damaged property is
      prohibited by civil authority as a result of the damage, and the described premises
      are within that area but are not more than one mile from the damaged property; and

      (2)     The action of civil authority is taken in response to dangerous physical
      conditions resulting from the damage or continuation of the Covered Cause of Loss
      that caused the damage, or the action is taken to enable a civil authority to have
      unimpeded access to the damaged property.

      Civil Authority Coverage for Business Income will begin 72 hours after the time of
      the first action of civil authority that prohibits access to the described premises and
      will apply for a period of up to four consecutive weeks from the date on which such
      coverage began.

      Civil Authority Coverage for Extra Expense will begin immediately after the time
      of the first action of civil authority that prohibits access to the described premises
      and will end:

             (1)     Four consecutive weeks after the date of that action; or

             (2)     When your Civil Authority Coverage for Business Income ends;

      whichever is later

      37.    The Business Income (And Extra Expense) Coverage Form defines Business

Income as:

      a.     Net Income (Net Profit or Loss before income taxes) that would have been
             earned or incurred; and

      b.     Continuing normal operating expenses incurred, including payroll.

      38.    The Business Income (And Extra Expense) Coverage Form defines Extra Expense

as:

      necessary expenses you incur during the “period of restoration” that you would not
      have incurred if there had been no direct physical loss or damage to property caused



                                                14
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 15 of 36 PageID: 15



        by or resulting from a Covered Cause of Loss. We will pay Extra Expense (other
        than the expense to repair or replace property) to:

        (1)    Avoid or minimize the “suspension” of business and to continue operations
               at the described premises or at replacement premises or temporary
               locations, including relocation expenses and costs to equip and operate the
               replacement location or temporary location.

        (2)    Minimize the “suspension” of business if you cannot continue “operations”.
               We will also pay Extra Expense to repair or replace property, but only to
               the extent it reduces the amount of loss that otherwise would have been
               payable under this Coverage Form.

        39.    Causes of Loss are defined in a separate form of the Policy, Commercial Property

form CP 10 30 09 17. A Covered Cause of Loss “means direct physical loss unless the loss is

excluded or limited in this policy.” The interruption of Plaintiff’s and other class members’

businesses was were not caused by any of the exclusions set forth in the Causes of Loss – Special

Form.

        40.    Plaintiff’s Policy includes an endorsement Exclusion of Loss Due To Virus or

Bacteria, Commercial Property form CP 01 40 07 07, which provides:

        We will not pay for loss or damage caused by or resulting from any virus, bacterium
        or other microorganism that induces or is capable of inducing physical distress,
        illness or disease.

        41.    Plaintiff and all similarly situated Class members have suffered a direct physical

loss of and damage to their property because they have been unable to use their property for its

intended purpose.

        42.    On or about April 1, 2020, Chubb posted a notice on its website regarding to

coverage under Chubb policies relating to the COVID-19 pandemic.25 With respect to business

interruption insurance, the notice stated:



25
     https://www.chubb.com/microsites/covid19-resource-center/_assets/pdf/covid-
commercial-property-policyholder-notice-4-1-2020.pdf

                                                15
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 16 of 36 PageID: 16



      Business interruption insurance generally covers losses to your business’ income
      that result from disruption of your business. The disruption must be caused by
      physical loss or damage to your property by a “covered peril.” The presence of an
      infectious agent or communicable disease at a location where there is covered
      property generally will not mean that property has suffered “physical loss or
      damage” under your policy. Generally, “physical loss or damage” means that the
      physical structure or physical characteristics of the property have been altered by a
      “covered peril”. Loss of use, or diminished value of property that has not been
      physically altered will not be considered “physical loss or damage”, except for
      theft, and then only if theft is listed as a covered cause of loss or covered peril under
      your policy. These disruptions must result from physical loss or damage to property
      by a “covered peril”:

      1) at listed locations; or

      2) within a certain distance from a listed location, if a civil authority prohibits
      access to that location due to the physical loss or damage (“civil authority”
      insurance); or

      3) at a location operated by third parties, if your business depends on that location
      or on those third parties. This could include your customers, direct suppliers, or
      attractions that bring customers to your business (“contingent business
      interruption” insurance).

      Business interruption insurance may pay your loss of income, necessary expenses
      such as payroll, and extraordinary expenses you incur to attempt to continue your
      business, such as hiring temporary workers or paying overtime.

      You may also have “supply chain insurance” - insurance for interruption of
      business activities due to physical loss or damage to property by a “covered peril”
      at other locations that are part of your supply chain but not included in your
      “contingent business interruption” insurance, such as suppliers of direct suppliers.

      Your business interruption insurance and your limits for this insurance will be
      indicated in your policy.

      Business interruption insurance applies after a “waiting period” which usually
      consists of a set period of consecutive hours or days immediately after physical loss
      or damage occurs. Business interruption insurance then continues through a “period
      of indemnity” which is the time it takes to repair or replace the lost or damaged
      property and restore business activities to pre-loss levels. Waiting periods and
      periods of indemnity can vary by location and type of business interruption
      insurance. All of these time periods will be in your policy.

      You may have purchased insurance for the costs to clean up property contaminated
      by infectious diseases if required to do so by a civil authority. This insurance is
      offered in limited circumstances and generally will not require physical loss or
      damage to property, is offered in limited circumstances, will be subject to a separate

                                                 16
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 17 of 36 PageID: 17



       limit of insurance, and includes insurance for business income losses incurred
       during the cleanup.

       (Emphasis in original)

       43.     Following the notice on Chubb’s website, by way of letter dated April 14, 202,

Chubb denied Plaintiffs’ claim for business interruption insurance, taking the position that

Plaintiffs’ premises had not suffered direct physical loss or damage for purposes of that coverage

and that no surrounding property had suffered direct physical loss or damage or for purposes of

the Civil Authority coverage. Chubb also denied coverage based upon the Virus and Bacteria

endorsement.

       44.     Both the notice and Chubb’s denial letter were erroneous in that in that Plaintiff

had suffered direct physical loss or damage within the definition of the Policy. It is contrary to

law, as Chubb states on its website, that “[l]oss of use, or diminished value of property that has not

been physically altered will not be considered ‘physical loss or damage’”. In fact, applicable case

law holds that loss of use of property that has not been physically altered does constitute “physical

loss or damage” for purposes of first-party property insurance, such as that contained in the Policy.

       45.     As drafter of the Policy, if Chubb had wished to exclude from coverage as “physical

loss or damage” loss of use of property that has not been physically altered, it could have used

explicit language stating such a definition of “physical loss or damage”. It did not do so.

       46.     The exclusion in the Virus and Bacteria endorsement does not apply because

Plaintiff’s, and other class members’, losses were not caused by a “virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or disease”. Rather,

the efficient proximate cause of Plaintiff’s, and other Class Members’ losses, were precautionary

measures taken by the State of New Jersey to prevent the spread of COVID-19 in the future, not

because coronavirus was found in or on Plaintiff’s insured property.



                                                 17
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 18 of 36 PageID: 18



D.        The COVID-19 Pandemic has Affected Policyholders Nationwide.

          47.   COVID-19 is physically impacting private commercial property in New Jersey and

throughout the United States, threatening the survival of thousands of restaurants, retail

establishments, and other businesses that have had their business operations suspended or curtailed

indefinitely by order of civil authorities.

          48.   All but six states have enacted “stay-at-home” orders, thirty-five states have closed

all non-essential businesses with other states enacting measures to curtail business operations, all

fifty states have closed schools, and all but one state has closed restaurants and bars for services

other than take-out and delivery.26

          49.   No insurer intends to cover any losses caused by the COVID-19 pandemic.

          50.   For example, a bipartisan group from the U.S. House of Representatives recently

sent a letter to various insurance industry trade groups requesting that their members recognize

financial losses relating to COVID-19 under the standard commercial interruption coverage. In

response, the industry trade groups stated: “Business interruption policies do not, and were not

designed to, provide coverage against communicable diseases such as COVID-19.”27 Upon

information and belief, Chubb belongs to and supports the trade groups’ position.

          51.   In addition, many state departments of insurance have issued advisories to business

owners that COVID-19 is not an insured peril and there will be no coverage for business

interruption. This is disinformation being published to discourage business owners from filing

claims.



26
             https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-address-
coronavirus/.
27
          https://www.insurancejournal.com/news/national/2020/03/20/561810.htm



                                                 18
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 19 of 36 PageID: 19



        52.    For instance, Arkansas Insurance Department Bulletin No. 9-2020 states that “In

most BII policies, coverage is triggered when the policyholder sustains physical damage to insured

property caused by a covered peril resulting in quantifiable business interruption loss . . . viruses

and disease are typically NOT an insured peril unless added by endorsement (emphasis in the

original).28

        53.    The South Carolina Department of Insurance issues “Guidance” on business

interruption insurance stating that under the business income policy, there likely is no coverage

from losses resulting from a virus.29

        54.    Members of the insurance industry have also been actively advising Insurance

Commissioners that they do not intend to provide coverage for business interruption related to

COVID-19. As a result, many small businesses that maintain commercial multi-peril insurance

policies with business interruption coverage will have significant uninsured losses because the

insurance industry is stating that such policies do not cover COVID-19.

        55.    For instance, the State of Connecticut Insurance Department, Maryland Insurance

Administration and the West Virginia Office of the Insurance Commissioner issued nearly

identical notices supporting the insurance companies’ reasons for denying business interruption

claims, stating that the potential loss costs from such perils [like COVID-19] are so extreme that

providing coverage would jeopardize the financial solvency of property insurers.30




28
        https://insurance.arkansas.gov/uploads/resource/documents/9-2020.pdf
29
        https://www.doi.sc.gov/948/COVID-19
30
         See    https://portal.ct.gov/CID/Coronavirus/Business-Interruption-Insurance-Notice;
https://insurance.maryland.gov/Pages/newscenter/NewsDetails.aspx?NR=2020256;
https://www.wvinsurance.gov/Portals/0/pdf/pressrelease/20-
08%20Business%20Interruption%20Insurance.pdf?ver=2020-03-26-222830-620.



                                                 19
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 20 of 36 PageID: 20



       56.     John F. King, Insurance and Safety Fire Commission for the State of Georgia issued

Bulletin 20-EX-3 stating that losses from COVID-19 are excluded losses.31 Vicki Schmidt, Kansas

Insurance Department Commission issued a similar Bulletin stating it was her “understanding it is

unlikely that a business policy would cover losses related to COVID-19.”32

       57.     Other state governments expect that insurance companies will breach their

obligation to provide coverage for business losses due to the COVID-19 pandemic and have

introduced bills requiring every insurance policy insuring against loss or damage to property,

which includes the loss of use and occupancy and business interruption, be construed to include,

among other covered perils, coverage for business interruption because of global virus

transmission or pandemic.33

       58.     A declaratory judgment determining that the business income loss and extra

expense coverage provided in common all-risk commercial property insurance policies applies to

the suspension, curtailment, and interruption of business operations resulting from measures put

into place by civil authorities is necessary to prevent the Plaintiff and similarly situated Class

members from being denied critical coverage for which they have paid.

                              CLASS ACTION ALLEGATIONS
       59.     Plaintiff brings this lawsuit pursuant to Federal Rule of Civil Procedure 23(a) and

(b)(3) on behalf of themselves and all other persons similarly situated.

       60.     The Nationwide Class is defined as:




31
       https://www.oci.ga.gov/ExternalResources/Announcements/Bulletin-3172020-1619.pdf.
32
       https://insurance.ks.gov/documents/department/COVID19-FAQ.pdf.
33
       See House Bill No. 858, State of Louisiana House of Representatives. Similar legislation
has been introduced in Massachusetts (Senate Bill Senate Docket. 2888); New Jersey (Assembly
No. 3844); Sate of New York (Assembly 10226); and Ohio (House Bill No. 589).

                                                20
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 21 of 36 PageID: 21



                 All entities who have entered into standard all-risk commercial property
                 insurance policies with Chubb, where such policies provide for business
                 income loss and extra expense coverage and do not exclude coverage for
                 pandemics, and who have suffered losses due to measures put in place by
                 civil authorities to stop the spread of COVID-19.

                The New Jersey Sub-Class is defined as:

                 All entities who have entered into standard all-risk commercial property
                 insurance policies with Chubb to insure property in New Jersey, where
                 such policies provide for business income loss and extra expense
                 coverage and do not exclude coverage for pandemics, and who have
                 suffered losses due to measures put in place by civil authorities to stop
                 the spread of COVID-19.

Excluded from each class are the Defendants, their employees, officers, directors, legal

representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliated companies;

Class Counsel and their employees; and the judicial officers and their immediate family members

and associated court staff assigned to this case.

        61.     Plaintiff reserve the right to modify, expand, or amend the definitions of the

proposed classes following the discovery period and before the Court determines whether class

certification is appropriate.

        62.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of their claims on a class-wide basis using the same evidence as

would prove those elements in individual actions alleging the same claims.

        Numerosity

        63.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(1). The Class numbers

at least in the hundreds and consists of geographically dispersed business entities who are insured

for business interruption losses. Chubb sells many insurance policies in the State of New Jersey

and most, if not all, other states and therefore joinder of the Class members is impracticable.




                                                    21
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 22 of 36 PageID: 22



       64.     The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified in Chubb’s or their agent’s books and records. Plaintiff anticipates

providing appropriate notice to the certified Class in compliance with Fed.R.Civ.P. 23(c)(2)(A)

and/or (B), to be approved by the Court after class certification, or pursuant to court order under

Fed.R.Civ.P. 23(d).

       Typicality

       65.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(3) because Plaintiff’s

claims are typical of the claims of each of the Class members, as all Class members were and are

similarly affected and their claims arise from the same all-risk commercial property insurance

policy provisions entered into with Chubb. Each Class member’s insurance policy contains the

same form providing coverage for business income loss. None of the forms exclude coverage due

to a governmental action intended to reduce the effect of the ongoing global pandemic. As a result,

a declaratory judgment as to the rights and obligations under Plaintiff’s Policy will address the

rights and obligations of all Class members.

       Adequacy of Representation
       66.     Plaintiff is committed to prosecuting the action, will fairly and adequately protect

the interests of the members of the Class, and has retained counsel competent and experienced in

class action litigation, including litigation relating to insurance policies. Plaintiff has no interests

antagonistic to or in conflict with other members of the Class. Plaintiff anticipates no difficulty in

the management of this litigation as a class action.

       Commonality
       67.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(2) because there are

questions of law and fact that are common to each of the classes. These common questions




                                                  22
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 23 of 36 PageID: 23



predominate over any questions affecting only individual Class members. The questions of law

and fact common to the Class include, but are not limited to:

       a.      Whether there is an actual controversy between Plaintiff and Chubb as to the rights,
               duties, responsibilities and obligations of the parties under the business interruption
               coverage provisions in standard all- risk commercial property insurance policies;

       b.      Whether measures to reduce the spread of the COVID-19 pandemic are excluded
               from Plaintiff’s and the Class members standard all-risk commercial property
               insurance policies;

       c.      Whether the measures put in place by civil authorities to stop the spread of COVID-
               19 caused physical loss or damage to covered commercial property;

       d.      Whether Chubb has repudiated and anticipatorily breached the all-risk commercial
               property insurance policies the issued with business interruption coverage by
               intending to deny claims for coverage; and

       e.      Whether Plaintiff and the Class members suffered damages as a result of the
               anticipatory breach by Chubb.

       Superiority/Predominance

       68.     This action satisfies the requirements of Fed.R.Civ.P. 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of the rights of the Class

members. The joinder of individual Class members is impracticable because of the vast number of

Class members who have entered into the standard all-risk commercial property insurance policies

with Defendants.

       69.     Because a declaratory judgment as to the rights and obligations under the uniform

all-risk commercial property insurance policies will apply to all Class members, most or all Class

Members would have no rational economic interest in individually controlling the prosecution of

specific actions. The burden imposed on the judicial system by individual litigation, and to Chubb,

by even a small fraction of the Class members, would be enormous.

       70.     In comparison to piecemeal litigation, class action litigation presents far fewer

management difficulties, far better conserves the resources of both the judiciary and the parties,


                                                 23
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 24 of 36 PageID: 24



and far more effectively protects the rights of each Class member. The benefits to the legitimate

interests of the parties, the Court, and the public resulting from class action litigation substantially

outweigh the expenses, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation. Class adjudication is superior to other alternatives under Fed.R.Civ.P.

23(b)(3)(D). Class treatment will also avoid the substantial risk of inconsistent factual and legal

determinations on the many issues in this lawsuit.

          71.   Plaintiff knows of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges. The Court may, on motion of Plaintiff or on its own determination,

certify nationwide and statewide classes for claims sharing common legal questions; use the

provisions of Rule 23(c)(4) to certify particular claims, issues, or common questions of law or of

fact for class-wide adjudication; certify and adjudicate bellwether class claims; and use Rule

23(c)(5) to divide any Class into subclasses.

                                          COUNT I
            DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
           (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          72.   Plaintiff repeats the allegations set forth in paragraphs 1-70 as if fully set forth

herein.

          73.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          74.   Plaintiff’s Chubb Policy, as well as those of the other Class Members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and the other

Class Members’ losses for claims covered by the Policy.




                                                  24
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 25 of 36 PageID: 25



       75.       Plaintiff and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Chubb or Chubb is estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

       76.       Chubb has denied claims related to COVID-19 on a uniform and class-wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no matter

whether members of the Class have filed a claim.

       77.       An actual case or controversy exists regarding Plaintiff’s and the other Class

Members’ rights and Chubb’s obligations under the Policies to reimburse Plaintiff and Class

Members for the full amount of Business Income losses incurred by Plaintiff and the other Class

Members in connection with the suspension of their businesses stemming from Orders intended to

mitigate the COVID-19 pandemic.

       78.       Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Class Members seek a

declaratory judgment from this Court declaring the following:

       i.        Plaintiff’s and the other Class Members’ Business Income losses incurred in
                 connection with the Closure Order and the necessary interruption of their
                 businesses stemming from Orders intended to mitigate the COVID-19 pandemic
                 are insured losses under their Policies; and

       ii.       Chubb is obligated to pay Plaintiff and other Class Members for the full amount of
                 the Business Income losses incurred and to be incurred in connection with the
                 Closure Order during the period of restoration and the necessary interruption of
                 their businesses stemming from Orders intended to mitigate the COVID-19
                 pandemic.

                                           COUNT II
                 BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
             (Claim Brought on Behalf of the National Class and New Jersey Subclass)




                                                 25
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 26 of 36 PageID: 26



          79.   Plaintiff repeats the allegations set forth in paragraphs 1-77 as if fully set forth

herein.

          80.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          81.   Plaintiff’s Chubb Policy, as well as those of the other Class members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and the other

Class Members’ losses for claims covered by the Policy.

          82.   In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to pay

for its insureds’ actual loss of Business Income sustained due to the necessary suspension of its

operations during the “period of restoration.”

          83.   In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to pay

for its insureds’ actual loss of Business Income sustained due to the necessary “suspension of

[their] operations” during the “period of restoration” caused by direct physical loss or damage. A

“partial slowdown or complete cessation” of business activities at the Covered Property is a

“suspension” under the policy, for which Chubb agreed to pay for loss of Business Income during

the “period of restoration” “that occurs within 24 consecutive months after the date of direct

physical loss or damage.”

          84.   “Business Income” under the policy means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred if no physical loss or damage had

occurred”, as well as “[c]ontinuing normal operating expenses incurred, including payroll”

          85.   The Closure Order caused direct physical loss and damage to Plaintiff’s and the

other Class Members’ Covered Properties, requiring suspension of operations at the Covered




                                                 26
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 27 of 36 PageID: 27



Properties. Losses caused by the Closure Order thus triggered the Business Income provision of

Plaintiff’s and the other Business Income Breach Class Members’ Chubb policies.

          86.   Plaintiff and the other Class Members have complied with all applicable provisions

of their policies and/or those provisions have been waived by Chubb or Chubb estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms.

          87.   By denying coverage for any Business Income losses incurred by Plaintiff and other

Class Members as a result of the Closure Order and Orders intended to mitigate the COVID-19

pandemic, Chubb has breached its coverage obligations under the Policies.

          88.   As a result of Chubb’s breaches of the Policies, Plaintiff and the other Class

Members have sustained substantial damages for which Chubb is liable, in an amount to be

established at trial.

                                      COUNT III
   ANTICIPATORY BREACH OF CONTRACT— BUSINESS INCOME COVERAGE
     (Claims Brought on Behalf of the National Class and the New Jersey Sub-class)

          89.   Plaintiff repeats the allegations set forth in paragraphs 1- 87 as if fully set forth

herein.

          90.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          91.   Plaintiff’s Chubb Policy, as well as those of the other Class members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and the other

Class Members’ losses for claims covered by the Policy.




                                                 27
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 28 of 36 PageID: 28



       92.     In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to pay

for its insureds’ actual loss of Business Income sustained due to the necessary suspension of its

operations during the “period of restoration.”

       93.     In the Business Income (And Extra Expense) Coverage Form, Chubb agreed to pay

for its insureds’ actual loss of Business Income sustained due to the necessary “suspension of

[their] operations” during the “period of restoration” caused by direct physical loss or damage. A

“partial slowdown or complete cessation” of business activities at the Covered Property is a

“suspension” under the policy, for which Chubb agreed to pay for loss of Business Income during

the “period of restoration” “that occurs within 24 consecutive months after the date of direct

physical loss or damage.”

       94.     “Business Income” under the policy means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred if no physical loss or damage had

occurred”, as well as “[c]ontinuing normal operating expenses incurred, including payroll”

       95.     The Closure Order caused direct physical loss and damage to Plaintiff’s and the

other Class Members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Order thus triggered the Business Income provision of

Plaintiff’s and the other Business Income Breach Class Members’ Chubb policies.

       96.     Notwithstanding the foregoing, the notice on Chubb’s website states that Chubb

will pay business interruption claims only if the subject property is physically altered. As a result,

Chubb has anticipitorally breached the Policy of Plaintiff and other Class members who have

suffered physical loss or damage to their property because the use of that property has been

substantially impaired and, thus, would be entitled to coverage under their Policies under

applicable law, but for Chubb’s anticipatory breach of contract.




                                                 28
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 29 of 36 PageID: 29



          97.    Plaintiff and the other Class Members have complied with all applicable provisions

of their policies and/or those provisions have been waived by Chubb or Chubb estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms.

          98.    As a result of Chubb’s breaches of the Policies, Plaintiff and the other Class

Members have sustained substantial damages for which Chubb is liable, in an amount to be

established at trial.

                                         COUNT IV
            DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
           (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          99.    Plaintiff repeats the allegations set forth in paragraphs 1-97 as if fully set forth

herein.

          100.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          101.   Plaintiff’s Chubb Policy, as well as those of the other Class Members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and other

Class members’ losses for claims covered by the Policy.

          102.   Plaintiff and Class members have complied with all applicable provisions of the

Policies and/or those provisions have been waived by Chubb or Chubb is estopped from asserting

them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the Policies’

clear and unambiguous terms and has wrongfully and illegally refused to provide coverage to

which Plaintiff and Class Members are entitled.




                                                  29
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 30 of 36 PageID: 30



          103.     Chubb has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no matter

whether members of the Class have filed a claim.

          104.     An actual case or controversy exists regarding Plaintiff’s and other Class Members’

rights and Chubb’s obligations under the Policies to reimburse Plaintiff and other Class Members

for the full amount of covered Civil Authority losses incurred by Plaintiff and other Class Members

in connection with Closure Order and the necessary interruption of their businesses stemming from

the Orders intended to mitigate the COVID-19 pandemic.

          105.     Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek a declaratory

judgment from this Court declaring the following:

          i.       Plaintiff’s and other Class Members’ Civil Authority losses incurred in connection
                   with the Closure Order and the necessary interruption of their businesses stemming
                   from the COVID-19 pandemic are insured losses under their Policies; and

          ii.      Chubb is obligated to pay Plaintiff and other Class members the full amount of the
                   Civil Authority losses incurred and to be incurred in connection with the covered
                   losses related to the Closure Order and the necessary interruption of their businesses
                   stemming from the Orders intended to mitigate the COVID-19 pandemic.

                                             COUNT V
                   BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          106.     Plaintiff repeats the allegations set forth in paragraphs 1-104 as if fully set forth

herein.

          107.     Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          108.     Plaintiff’s Policy, as well as those of the other Class Members, are contracts under

which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and the other Class

Members’ losses for claims covered by the policy.



                                                    30
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 31 of 36 PageID: 31



        109.    Chubb Business Income (And Extra Expense) Coverage Form provides “Civil

Authority” coverage, which promises to pay “the actual loss of Business Income you sustain and

necessary Extra Expense caused by action of civil authority that prohibits access to the described

premises, provided that both of the following apply:

        (1)     Access to the area immediately surrounding the damaged property is
        prohibited by civil authority as a result of the damage, and the described premises
        are within that area but are not more than one mile from the damaged property; and

        (2)     The action of civil authority is taken in response to dangerous physical
        conditions resulting from the damage or continuation of the Covered Cause of Loss
        that caused the damage, or the action is taken to enable a civil authority to have
        unimpeded access to the damaged property.”

        110.    The Closure Order triggered the Civil Authority provision under Plaintiff’s and the

other members of the Class’ Chubb Policies.

        111.    Plaintiff and the other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Chubb or Chubb is

estopped from asserting them, and yet Chubb has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

        112.    By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Order and Orders intended to mitigate the

COVID-19 pandemic, Chubb has breached its coverage obligations under the Policies.

        113.    As a result of Chubb’s breaches of the Policies, Plaintiff and the other members of

the Class have sustained substantial damages for which Chubb s liable, in an amount to be

established at trial.

                                        COUNT VI
            DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
          (Claim Brought on Behalf of the National Class and New Jersey Subclass)




                                                31
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 32 of 36 PageID: 32



          114.   Plaintiff repeats the allegations set forth in paragraphs 1-112 as if fully set forth

herein.

          115.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and the New Jersey subclass.

          116.   Plaintiff’s Chubb Policy, as well as those of other Class Members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and other

Class Members’ losses for claims covered by the Policy.

          117.   Plaintiff and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Chubb or Chubb is estopped from

asserting them, and yet Chubb has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

          118.   Chubb has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no matter

whether members of the Class have filed a claim.

          119.   An actual case or controversy exists regarding Plaintiff’s and other Class Members’

rights and Chubb’s obligations under the Policies to reimburse Plaintiff and the other Class

Members for the full amount of Extra Expense losses incurred by Plaintiff and Class Members in

connection with Closure Order and the necessary interruption of their businesses stemming from

Orders intended to mitigate the COVID- 19 pandemic.

          120.   Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek a declaratory

judgment from this Court declaring the following:

          i.     Plaintiff’s and other Class Members’ Extra Expense losses incurred in connection
                 with the Closure Order and the necessary interruption of their businesses stemming


                                                  32
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 33 of 36 PageID: 33



                 from Orders intended to mitigate the COVID-19 pandemic are insured losses under
                 their Policies; and

          ii.    Chubb is obligated to pay Plaintiff and other Class Members for the full amount of
                 the Extra Expense losses incurred and to be incurred in connection with the covered
                 losses related to the Closure Order during the period of restoration and the
                 necessary interruption of their businesses stemming from Orders intended to
                 mitigate the COVID-19 pandemic.

                                         COUNT VII
                 BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
            (Claim Brought on Behalf of the National Class and New Jersey Subclass)

          121.   Plaintiff repeats the allegations set forth in paragraphs 1-119 as if fully set forth

herein.

          122.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New Jersey Subclass.

          123.   Plaintiff’s Chubb policy, as well as those of the other Class Members, are contracts

under which Chubb was paid premiums in exchange for its promise to pay Plaintiff’s and the other

Class Members’ losses for claims covered by the Policy.

          124.   In the Business Income (And Extra Expense) Coverage Form, Chubb also agreed

to pay necessary Extra Expense that its insureds incur during the “period of restoration” that the

insureds would not have incurred if there had been no direct physical loss or damage to the

described premises. “Extra Expense” means expenses “to avoid or minimize the suspension of

business and to continue ‘operations,’” and to repair or replace property.

          125.   Due to the Closure Order, Plaintiff and other members of the Class incurred Extra

Expense at Covered Property

          126.   Plaintiff and other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Chubb or Chubb is




                                                  33
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 34 of 36 PageID: 34



estopped from asserting them, and yet Chubb has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

        127.    By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Order and Orders intended to mitigate the

COVID-19 pandemic, Chubb has breached its coverage obligations under the Policies.

        128.    As a result of Chubb’s breaches of the Policies, Plaintiff and the other members of

the Class have sustained substantial damages for which Chubb is liable, in an amount to be

established at trial.

        WHEREFORE, Plaintiff, on behalf of themselves and all similarly situated individuals,

demand judgment against the Defendants as follows:

        (1)      Declaring this action to be a proper class action maintainable pursuant to

Fed.R.Civ.P. 23(a) and Rule 23(b)(3) and declaring Plaintiff and its counsel to be representatives

of the Class;

        (2)      Issuing a Declaratory Judgment declaring the Parties’ rights and obligations under

the insurance policies;

        (3)      Awarding Plaintiff and the Class compensatory damages from Chubb’s breach of

the insurance policies in an amount to be determined at trial, together with appropriate prejudgment

interest at the maximum rate allowable by law;

        (4)      Awarding Plaintiff and the Class costs and disbursements and reasonable

allowances for the fees of Plaintiff’s and the Class’s counsel and experts, and reimbursement of

expenses; and

        (5)      Awarding such other and further relief the Court deems just, proper, and equitable.




                                                 34
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 35 of 36 PageID: 35



                                               CARELLA, BYRNE, CECCHI
                                               OLSTEIN, BRODY & AGNELLO
                                               Attorneys for Plaintiff


                                               By:     /s/ James E. Cecchi
                                                       JAMES E. CECCHI

Dated: April 20, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
(973) 639-9100

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                         35
Case 2:20-cv-04586-SRC-CLW Document 1 Filed 04/20/20 Page 36 of 36 PageID: 36



                                   DEMAND FOR A JURY TRIAL
          Plaintiff and the Class request a jury trial for all Counts for which a trial by jury is permitted

by law.

                                                          CARELLA, BYRNE, CECCHI
                                                          OLSTEIN, BRODY & AGNELLO
                                                          Attorneys for Plaintiff


                                                          By:      /s/ James E. Cecchi
                                                                   JAMES E. CECCHI

Dated: April 20, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
(973) 639-9100

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                                     36
